Order entered September 20, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00415-CR

                        CLAYTON ELLIOTT BRIGGS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-80634-2015

                                         ORDER
       Although the reporter’s record was initially due August 16, 2017, we granted court

reporter Antoinette Varela’s August 10th request for an extension and ordered the reporter’s

record due September 15, 2017. The Court now has before it Ms. Varela’s September 18, 2017

second request for an extension of time. We GRANT the request and ORDER the reporter’s

record due October 16, 2017. We caution Ms. Varela that further requests for extension of time

will be disfavored.


                                                    /s/   ADA BROWN
                                                          JUSTICE